Case 2:20-cv-00014-JPJ-PMS Document 11 Filed 09/21/20 Page 1 of 1 Pageid#: 57



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

 MELINDA SCOTT,                                   )
                                                  )
                    Plaintiff,                    )      Case No. 2:20CV00014
                                                  )
 v.                                               )              ORDER
                                                  )
 WISE COUNTY DEPTMENT OF                          )      By: James P. Jones
 SOCIAL SERVICES, ET AL.,                         )      United States District Judge
                                                  )
                    Defendants.                   )


       Defendant Wise County Department of Social Services has filed a Motion to

Dismiss, which was mailed to the plaintiff on September 15, 2020. Plaintiff is given

notice that she must file a response to the Motion to Dismiss no later than 21 days

from the date of entry of this Order. If no proper response is timely filed, the plaintiff

is given notice that her case may be dismissed without further notice to her. If she

does file a proper timely response, the defendant may file a reply within 7 days of

such filing and the court will procced to decide the Motion to Dismiss without further

filings by the parties.

       The Clerk shall mail a copy of this Order to the plaintiff.

       It is so ORDERED.

                                                ENTER: September 21, 2020

                                                /s/ JAMES P. JONES
                                                United States District Judge
